Citation Nr: 0621497	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-04 829	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to service connection for residuals of a 
fracture of the right leg.  

2. Entitlement to service connection for residuals of 
fractures of bones in the right foot.  

3. Entitlement to service connection for residuals of an 
injury of the pancreas.  

4. Entitlement to service connection for an aortic aneurysm.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, had active service from 
October 1989 to October 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2006, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is part of the record. 

This case was advanced on the docket.  38 C.F.R. § 20.900(c) 
(2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified that he was involved in the motor 
vehicle accident in Germany during service, resulting in the 
disabilities for which he now seeks service connection, and 
that he was initially hospitalized at a private hospital in 
Germany before being transferred to a U. S. hospital.  He 
also testified that not all of the records of his private 
hospitalization have been obtained. 

The service medical records show that in August 1991 after he 
was involved in a motor vehicle accident the veteran was 
hospitalized and he had abdominal surgery and his right leg 
was casted.  The pertinent diagnosis was chemical 
pancreatitis due to abdominal trauma.  



On the evidence of record it is unclear whether the veteran 
has any residuals of pancreatitis or fracture residuals or 
whether the aortic aneurysm is related to abdominal trauma.  
For these reasons, the Board determines that further 
development of the evidence is necessary to decide the 
claims, under the duty to assist, the case is REMANDED for 
the following action:

1. Ensure that all VCAA notification 
required by 38 U.S.C.A. §§ 5103 and 5103A 
and 38 C.F.R. § 3.159 are fully complied 
with.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2. Ask the veteran to either submit or 
authorize VA to obtain additional medical 
records for admission to a German 
hospital in August 1991 for treatment of 
injuries sustained in a vehicle accident. 

3. Request the inpatient records, 
beginning August 16, 1991, at the U.S. 
Army Regional Hospital, Nuernberg, 
Germany.  

4. Schedule the veteran for a VA 
orthopedic examination to determine 
whether the veteran currently has 
residuals of a right leg fracture or 
residuals of a right foot fracture 
established by X-ray findings.  

If fracture residuals of found, the 
examiner is asked to express an 
opinion as to whether it is at least 
as likely as not that the veteran's 
current fracture residuals are 
related to a vehicle accident in 
August 1991.  The claims folder must 
be made available to the examiner 
for review.  

In formulating an opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation. 

5. Schedule the veteran for an 
appropriate VA examination to determine 
whether the veteran has any current 
residuals of chemical pancreatitis. 

If residuals of chemical 
pancreatitis are found, the examiner 
is asked to express an opinion as to 
whether it is at least as likely as 
not that the veteran's current 
residuals are related to the 
chemical pancreatitis treated in 
service. The claims folder must be 
made available to the examiner for 
review.  

In formulating an opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation. 

6. Schedule the veteran for an 
appropriate VA examination to 
determine whether the aortic 
aneurysm is at least as likely as 
not related to abdominal trauma in 
service.  The claims folder must be 
made available to the examiner for 
review.   

The examiner is asked to 
comment on the following: 

What is the clinical 
significance that the aneurysm 
was first identified in 2002, 
more than 10 years after the 
vehicle accident in 1991 during 
service, and in the context of 
a history of a hypercoaguable 
state, deep vein thrombosis, 
and lifelong anticoagulation. 

In formulating an opinion, the 
examiner is asked to consider 
that the term "at least as 
likely as not" does not mean 
"within the realm of 
possibility, rather it means 
that the weight of the medical 
evidence both for and against 
the conclusion is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find 
against causation. 

7. After the above development has 
been completed, adjudicate the 
claims.  If any benefit sought 
remains denied, furnish the veteran 
a supplemental statement of the case 
and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

